          Case 1:14-cv-00109-APM Document 66 Filed 07/02/20 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

    SUSAN B. LONG and DAVID                         )
    BURNHAM,                                        )
                   Plaintiffs,                      )
                                                    ) Civil Action No. 14-109 (APM)
                        v.                          )
                                                    )
    IMMIGRATION AND CUSTOMS                         )
    ENFORCEMENT and CUSTOMS AND                     )
    BORDER PROTECTION,                              )
                                                    )
                        Defendants.                 )

           DEFENDANT’S RESPONSE TO ORDER OF THE COURT

        Pursuant to the Court’s Order on June 2, 2020, ICE provides the attached

Segregability Analysis to the Court (attached here as Exhibit A hereto). The

universe of documents was defined on August 12, 2014, when ICE provided a

Supplemental Vaughn Index to Plaintiff (ECF No. 13-1, attached as Exhibit B

hereto). As Ordered, ICE examined the records listed in the Supplemental Vaughn

index to identify any “codes, code translations, field names, and table names”

(metadata) that can reasonably be segregated from otherwise properly exempt

materials (excluding database schema).

        ICE then added columns to the Supplemental Vaughn Index to record its

observations for each record, including:

        (a) whether the records in that category were likely responsive to the Order;
        (b) whether the records in that category were reasonably segregable
            (machine-readable); 1

1 Some records exist in a non-machine-readable format, and cannot be segregated. ICE defines “non-
machine-readable” format as a document file type that ICE is not able to open, and thus ICE FOIA
employees would not be able to open and review the record to segregate and add redactions. These
files types include: mime, erwn, ansi, mpp, vsd, and wmf.
        Case 1:14-cv-00109-APM Document 66 Filed 07/02/20 Page 2 of 2


      (c) the estimated page count of the records;
      (d) an approximation of total hours required to segregate & redact the
           records per category. See Declaration of Patricia deCastro, PhD
           (attached as Exhibit C hereto) (explaining approximation of hours
           needed).

      After conducting the segregability analysis, the approximate total number of

pages which ICE believes (1) are potentially responsive to the Order; (2) contain

machine-readable data; and (3) may contain segregable metadata, is 79,488 pages

(from 2,651 documents).

      At a recommended processing rate of 100 pages per month, ICE estimates a

complete segregation of all documents would take 79,488 pages / 100 = 795 months

to complete. Id. Exhibit C.

Dated: July 2, 2020                    Respectfully submitted,

                                       MICHAEL R. SHERWIN
                                       Acting United States Attorney

                                       DANIEL F. VAN HORN, DC Bar No. 924092
                                       Chief, Civil Division

                                       By: /s/ John Moustakas
                                       John Moustakas, D.C. Bar# 442076
                                       Assistant United States Attorney
                                       555 Fourth Street NW
                                       Washington, DC 20530
                                       (202) 252-2518
                                       john.moustakas@usdoj.gov

                                       Counsel for Defendants




                                          2
